 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 9                                       SEATTLE DIVISION

10   BONNIE WALBAUM,                                       Civil No. 3:19-CV-06179-MAT

11            Plaintiff,

12            vs.                                          ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties, it is ORDERED that the Commissioner’s decision

16   in regard to Plaintiff’s application for disability insurance benefits under Title II of the Social

17   Security Act is REMANDED to the Commissioner of Social Security to update the record and

18   for a new hearing and decision by a different administrative law judge (ALJ) than the ALJ who

19   issued the prior decision.

20            DATED this 24th day of May, 2021.

21

22

23
                                                            A
                                                            MARY ALICE THEILER
                                                            United States Magistrate Judge
24

     Page 1         ORDER - [3:19-CV-06179-MAT]
 1

 2
     Presented by:
 3
     s/ Jacob Phillips
 4   JACOB PHILLIPS
     Special Assistant United States Attorney
 5   Office of the General Counsel
     Social Security Administration
 6   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
 7   Telephone: (206) 615-2274
     Fax: (206) 615-2531
 8   jacob.phillips@ssa.gov

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2     ORDER - [3:19-CV-06179-MAT]
